Case: 1:15-cv-04292 Document #: 106 Filed: 01/05/20 Page 1 of 1 PageID #:11421

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Brad Martin, et al.
                             Plaintiff,
v.                                                Case No.: 1:15−cv−04292
                                                  Honorable Matthew F. Kennelly
Actavis Inc., et al.
                             Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Sunday, January 5, 2020:


        MINUTE entry before the Honorable Matthew F. Kennelly: Plaintiff's motion
[100] for leave to substitute a new expert witness for Dr. Peggy Pence is granted, good
cause and due diligence having been shown. At the status hearing set for 1/7/2020,
counsel are to be prepared to discuss dates for the prompt Rule 26(a)(2) disclosure for the
substitute witness, the taking of the witness's deposition, and any reasonably necessary
rebuttal disclosures by the defendants. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
